Exhibit 10.1 AGREEMENT TO AMEND AND EXERCISE WARRANTS This Agreement to Amend and Exercise Warrants and Related Matters (the “ Agreement ”), dated as of August 19, 2016, is by and among GeoVax Labs, Inc., a Delaware corporation (the “ Company ”), and the investors listed on the signature pages hereto. WHEREAS, pursuant to a Securities Purchase Agreement dated as of March 16, 2012, as amended December 11, 2013 (the “ 2012 Purchase Agreement” ), the purchasers thereunder purchased 2,200 shares of the Company’s Series A Convertible Preferred Stock, as well as Series A Warrants, Series B Warrants, and Series C Warrants to purchase up to an aggregate of 8,799,999 shares of the Company’s Common Stock, par value $0.001 per share (the “ Common Stock ”); WHEREAS, pursuant to a Securities Purchase Agreement dated February 25, 2015 as amended February 15, 2016 (the “ 2015 Purchase Agreement ”), among the Company and specified purchasers (the “ 2015 Purchasers ”), the 2015 Purchasers were issued 3,000 shares of the Company’s SeriesC Convertible Preferred Stock (the “ Series C Stock ”) and Series D Warrants, Series E Warrants, and SeriesF Warrants (collectively, the “ 2015 Warrants ”) to purchase up to an aggregate of 49,999,998 shares of Common Stock, and in the individual amounts set forth below such Purchaser’s name on the signature pages to the 2015 Purchase Agreement; WHEREAS, the Company desires to encourage the holders of Series A Warrants under the 2012 Purchase Agreement who sign this Agreement (the “ 2012 Purchasers ”) to exercise the remaining Series A Warrants by agreeing to pay a warrant exercise fee; WHEREAS, the 2012 Purchasers wish to receive a warrant exercise fee upon exercise of the Series A Warrants; and WHEREAS, the Company desires to encourage the 2015 Purchasers to exercise the Series E Warrants by extending the term of the Series E Warrants as described below. NOW, THEREFORE, IN CONSIDERATION of the mutual covenants contained in this Agreement, and for good and valuable consideration the receipt and adequacy of which are hereby acknowledged, the Purchasers and the Company agree as follows: article I definitions Section 1.
